DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on October 31, 2022

Claims 16, 17, 21-23, 25, 28-33, and 35-39 are pending



Response to Arguments
1.) Applicant’s argument filed on 10/31/2022 regarding 35 U.S.C. 103 rejection of claim 16 has been fully considered and is persuasive. Therefore, the rejection is withdrawn. 	In the remarks, applicant argues:
 	On page 7 of the remarks, the applicant states the combination of Stafford, Harper, and Kamath do not teach “determining , by the user interface application, whether the data indicative of the analyte level is within a data age window, wherein the data age window is indicative of the age of the data indicative of the analyte level; and in response to determining that the data of the analyte level is within the data age window, displaying the data indicative of the analyte level on a display of the second mobile device.” Applicant additionally argues, on page 8 of the remarks, that the teaching of Kamath merely teaches comparing and displaying estimated analyte data and not the measured analyte data.The examiner agrees with the applicant’s assessment. However, upon further consideration, a new ground of rejection is made in view of US 20060142651, Brister. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
1.) Claims 16, 17, 21, 29-33, 35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110191044, Stafford in view of US 20050010781, Harper and further in view of US 20060142651, Brister. 
In regards to claim 16, Stafford teaches a method of monitoring, comprising: 	receiving, by a sensor interface application on a first mobile device, analyte data from a sensor control device comprising an in vivo analyte sensor(see US 20110191044, Stafford, para. 0071, 0072 and fig. 1B, where a 1st mobile device[120] is configured to receive analyte related data via an in vivo analyte sensor); 	communicating the data indicative of the analyte level from the sensor interface application to the user interface application on the second mobile device(see US 20110191044, Stafford, para. 0072 and fig. 1B, where a terminal[170, i.e. 2nd mobile device] is configured to receive analyte level information from a display device that is implicitly configured to display the analyte data using an analyte interface application);  	wherein the user interface application is further configured to display, on the second mobile device, a notification of an alarm related to an occurrence of a critical event, wherein the occurrence of the critical event was not communicated to the user interface application directly by the sensor interface application, and wherein the user interface application independently monitors for the occurrence of the critical event(see US 20110191044, Stafford, para. 0078 and figs. 1A, 1B, where a user interface of 2nd device[170] may independently identify an alarm of events communicated to a data processing module[160] without receiving information from the sensor interface application of the 1st device[120]);	Stafford does not teach wherein the user interface application is configured to display the data indicative of the analyte level based on the granted level of access and the approved functionality of the user interface application on the second mobile device,  	granting a level of access, by the sensor interface application on the first mobile device, to a user interface application on a second mobile device, wherein the level of access relates to data indicative of an analyte level sensed by the in vivo analyte sensor and an approved functionality of the user interface application on the second mobile device;  	However, Harper teaches wherein the user interface application is configured to display the data indicative of the analyte level based on the granted level of access and the approved functionality of the user interface application on the second mobile device, and (see US 20050010781, Harper, para. 0036, 0041 and 0042, where a computer may have an access screen configured to limit access to the display based on a permission level, wherein the permission level is presented as a screen menu that indicates operations[i.e. functionality] available for the specific security level); 	granting a level of access, by the sensor interface application on the first mobile device, to a user interface application on a second mobile device, wherein the level of access relates to data indicative of an analyte level sensed by the in vivo analyte sensor and an approved functionality of the user interface application on the second mobile device (see US 20050010781, Harper, para. 0016, 0018 and 0030, where a user on a hand held device[i.e. mobile device, para. 0030] may interface with an application on a server device[e.g. mobile server] wherein the server database may be accessed based on a user’s permission level and operational level agreement[i.e. approved functionality, para. 0016], wherein the information being accessed may be analyte data[para. 0018]). 	 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Stafford with the teaching of Harper because a user would have been motivated to use the informational security measures, taught by Harper, with the analyte measurements, taught by Stafford, in order to protect data privacy by restricting content access to users having defined access level permissions (see Harper, para. 0014)  	the combination of Stafford and Harper do not teach determining, by the user interface application, whether the data indicative of the analyte level is within a data age window, wherein the data age window is indicative of the age of the data indicative of the analyte level; and in response to determining that the data indicative of the analyte level is within the data age window, displaying the data indicative of the analyte level on a display of the second mobile device 	However, Brister teaches determining, by the user interface application, whether the data indicative of the analyte level is within a data age window, wherein the data age window is indicative of the age of the data indicative of the analyte level (US 20060142651, Brister, para. 0055, where a key is used to determine the amount of time[i.e. age window] glucose data[i.e. analyte data] may be used and after which time the glucose information may not be obtained); and in response to determining that the data indicative of the analyte level is within the data age window, displaying the data indicative of the analyte level on a display of the second mobile device(US 20060142651, Brister, para. 0644 and 0661, where the displaying of sensor data[e.g. analyte levels] is discontinued beyond a predetermined time period. That is, sensor data is permitted to be displayed when it is determined that a predetermined time period has not been exceeded)  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Stafford and Harper with the teaching of Brister because a user would have been motivated to limit the use of an analyte sensor, taught by the combination of Stafford and Harper, to a predetermined time period, taught by Brister, in order to provide a patient, in a timely manner, glucose levels of the patient(Brister, para. 0004)
In regards to claim 17, the combination of Stafford, Harper and Brister teach the method of claim 16, wherein the second mobile device is a smart phone(see US 20110191044, Stafford, para. 0083, where a software algorithm used for data processing may be provided to a communication device such as a smart phone).
In regards to claim 21, the combination of Stafford, Harper and Brister teach the method of claim 17, wherein the first mobile device is configured to receive the analyte data from the sensor control device according to a Bluetooth protocol(see US 20110191044, Stafford, para. 0075, where a Bluetooth protocol may be used to communicate analyte information). 	In regards to claim 29, the combination of Stafford, Harper and Brister teach the method of claim 16, wherein the notification of the alarm comprises displaying a warning related to the critical event on the display of the second mobile device(see US 20110191044, Stafford, para. 0069-0070, where a display may be used for displaying an alarm state).
In regards to claim 30, the combination of Stafford, Harper and Brister teach the method of claim 16, wherein the notification of the alarm comprises a visible notification(see US 20110191044, Stafford, para. 0080, where a display device displays alarm notifications)
In regards to claim 31, the combination of Stafford and Brister teach the method of claim 16, wherein the notification of the alarm comprises an audible notification(see US 20110191044, Stafford, para. 0070, where an alarm notification may be audible).
In regards to claim 32, the combination of Stafford, Harper and Brister teach the method of claim 16, wherein the notification of the alarm comprises a tactile notification(see US 20110191044, Stafford, para. 0070, where an alarm notification may be tactile).
In regards to claim 33, the combination of Stafford, Harper and Brister teach the method of claim 32, wherein the tactile notification is a vibration(see US 20110191044, Stafford, para. 0070, where the display device may output vibrations).
In regards to claim 35, the combination of Stafford, Harper and Brister teach the method of claim 16, further comprising restricting, by the sensor interface application, the data indicative of the analyte level communicated to the user interface application(see US 20050010781, Harper, para. 0016 0018, where a user may interface with an application on a server device wherein the server database may be accessed based on a user’s permission level and operational level agreement[i.e. approved functionality, para. 0016], wherein the information being accessed may be analyte data[para. 0018]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Stafford and Brister with the teaching of Harper because a user would have been motivated to use the informational security measures, taught by Harper, with the analyte measurements, taught by combination of Stafford and Brister, in order to protect data privacy by restricting content access to users having defined access level permissions (see Harper, para. 0014)
In regards to claim 37, the combination of Stafford, Harper and Brister teach the method of claim 16, wherein the level of access includes an ability to display a type of data (see US 20050010781, Harper, para. 0042, where a user’s permitted access level defines the information available[i.e. type of information] to a user to be displayed). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Stafford and Brister with the teaching of Harper because a user would have been motivated to use the informational security measures, taught by Harper, with the analyte measurements, taught by Stafford, in order to protect data privacy by restricting content access to users having defined access level permissions (see Harper, para. 0014)
In regards to claim 38, the combination of Stafford, Harper and Brister teach the method of claim 37, wherein the type of data is historical analyte data(see US 20110191044, Stafford, para. 0046, where analyte information may include historical analyte information).
In regards to claim 39, the combination of Stafford, Harper and Brister teach the method of claim 37, wherein the type of data is current analyte data(see US 20110191044, Stafford, para. 0046, where analyte information may include current analyte information).

2.) Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110191044, Stafford in view of US 20050010781, Harper and further in view of US 20060142651, Brister and further in view of US 20080246629, Tsui.
 	In regards to claim 36, the combination of Stafford, Harper and Brister teach the method of claim 16. The combination of Stafford, Harper and Brister do not teach wherein the data indicative of the analyte communicated to the user interface application is a subset of the analyte data received from the sensor control device 	However, Tsui teaches wherein the data indicative of the analyte communicated to the user interface application is a subset of the analyte data received from the sensor control device (see US 20080246629, Tsui, para. 0091, where a mobile device may analyze a subset of sensor data). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Stafford, Harper and Brister with the teaching of Tsui because a user would have been motivated to use the preventative health care method, taught by Tsui, with the analyte measurements, taught by Stafford, in order to support a daily preventative healthcare system by automatically balancing preventabilities against monetary costs and user’s quality of life (see Tsui, para. 0006)
3.) Claims 22, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110191044, Stafford in view of US 20050010781, Harper and further in view of US 20060142651, Brister and further in view of US 20110184265, Hayter.
 	In regards to claim 22, the combination of Stafford, Harper and Brister teach the method of claim 16. The combination of Stafford, Harper and Brister do not teach wherein the user interface application, when executed by at least one processor of the second mobile device, causes the at least one processor to:process a user-initiated request for a current analyte measurement; andinform the sensor interface application that a sensor request needs to be performed 	However, Hayter teaches wherein the user interface application, when executed by at least one processor of the second mobile device, causes the at least one processor to: 	process a user-initiated request for a current analyte measurement (see US 20110184265, Hayter, para. 0014, where a user may send a command requesting an analyte measurement); andinform the sensor interface application that a sensor request needs to be performed(see US 20110184265, Hayter, para. 0119, where a home screentype[i.e. interface application] may be configured to receive user input commands to present analyte information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Stafford, Harper and Brister with the teaching of Hayter because a user would have been motivated to improve the analyte monitoring experience by being able to control when the analyte measurements received from the in vivo system taught by the combination of Stafford, Harper and Brister.(see Hayter, para. 0006)
 In regards to claim 23, the combination of Stafford, Harper, Brister and Hayter teach the method of claim 22, wherein the sensor interface application, when executed by at least one processor of the first mobile device, causes the at least one processor to: 	generate the sensor request (see US 20110191044, Stafford, para. 0044, where a request command is generated for sensor analyte information); and  	cause the sensor request to be transmitted to the sensor control device(see US 20110191044, Stafford, para. 0044, where the generated request is transmitted). 	In regards to claim 28, the combination of Stafford, Harper, and Brister teach the method of claim 16. The combination of Stafford, Harper, and Brister do not teach wherein the critical event is a hypoglycemic event or a hyperglycemic event 	However, Hayter teaches wherein the critical event is a hypoglycemic event or a hyperglycemic event (see US 20110184265, Hayter, para. 0045, where an alarm system may warn of hyperglycemia). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Stafford, Harper and Brister with the teaching of Hayter because a user would have been motivated to improve the analyte monitoring experience by being able to control when the analyte measurements received from the in vivo system taught by the combination of Stafford, Harper and Brister.(see Hayter, para. 0006)
4.) Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110191044, Stafford in view of US 20050010781, Harper and further in view of US 20060142651, Brister and further in view of US 20060258917, Burd.
 	In regards to claim 25, the combination of Stafford, Harper, and Brister teach the method of claim 16. The combination of Stafford, Harper, and Brister do not teach further comprising: receiving an indication, at the sensor interface application, that the level of access of the user interface application to the data indicative of the analyte level and the approved functionality of the user interface application on the second mobile device should be removed; andremoving the level of access of the user interface application to the data indicative of the analyte level and the approved functionality of the user interface application on the second mobile device 	However, Burd teaches further comprising: receiving an indication, at the sensor interface application, that the level of access of the user interface application to the data indicative of the analyte level and the approved functionality of the user interface application on the second mobile device should be removed(see US 20060258917, Burd, para. 0038, where the NAM device indicates that further access to the measurement functionality should be denied and disables any further measurements); and 	removing the level of access of the user interface application to the data indicative of the analyte level and the approved functionality of the user interface application on the second mobile device (see US 20060258917, Burd, fig. 5, steps 310 and 340, where a failed authorization may result in disabling of the analyte device from usage by the unauthorized user). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Stafford, Harper, and Brister with the teaching of Burd because a user would have been motivated by methods of enhancing a user’s diagnostic experience by providing a non-invasive method for monitoring a user’s analyte measurements (see Burd, para. 0008).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        


/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434